Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/22 has been entered.

Response to Amendment
The amendments filed January 18, 2022 have been entered. Accordingly, claims 31-57 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 31-32, 44, 48, and 51. Claims 31, 43, 50, and 57 are withdrawn. Claims 34, 47, and 52 are cancelled by applicant. The previous specification and drawing objection has been withdrawn due to applicant’s amendments. However, the previous 103 rejections has been updated due to applicant’s amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 has been received and considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the lack of antecedent basis for the claimed limitation of “wherein, along a radial direction from the central portion to outside of the burls, the protrusion is the only protrusion having a distal end at the different distance from the base surface than distal ends of the burls” in claims 32, 44, and 51.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 44, and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claims 32, 44, and 51 recite the limitations of “the one or more protrusions configured to restrict all flow of fluid between the substrate, when supported on the support table, and the base surface toward the central region”. The Examiner cannot find in the specification where one or more protrusions configured to restrict “all flow” of fluid “between the substrate, when supported on the support table, and the base surface” toward the central region. Furthermore figures 4-5 of drawings and in paragraphs 0085, 0087, 0089 of the specification, disclose that the central region wall 64, the intermediate region wall 65, and the outer region wall 66 function as a seal, and further disclose that each respect wall are configured to restrict the flow of gas between the central region 81, the intermediate region 82, and the outer region 83. Thus the specification or drawings do not support that one or more protrusions (seals) restrict all flow of fluid between the substrate, when supported on the support table, and the base surface, but rather restricting a flow of gas (not all flow) between each respective region (central, intermediate or outer region). As such limitation is being regarded as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33, 35-42, 44-46, 48-49, 51, and 53-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32, 44, 45 recites the limitation “the one or more protrusions configured to restrict all flow of fluid between the substrate, when supported on the support table, and the base surface toward the central region”. It should be noted that the original disclosure does not describe a direct relationship between the one or more protrusions configured to restrict all flow of fluid between the substrate, when supported on the support table, and the base surface toward the central region, and therefore, one of ordinary skill would not be able to properly ascertain the scope of the claimed invention, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret claim limitation as functional language.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33, 35-41, 51-54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Moro (US Pub. No. 2008/0171131).
Regarding claim 32, Moro discloses: a support table (Figures 7A- 8C) configured to support a substrate (element W), the support table having a radius r0 (see Detail A in the annotated figure below) and comprising: 
a base surface (element 61) having at least 10 burls (see figure 7b element 81 and see also paragraph 0069, ll. 14-18); 
a central region (Detail B); 
an intermediate region (Detail C) radially outward of the central region (see Detail C in the annotated figure below); 
an outer region radially outward of the intermediate region (see Detail D in the annotated figure below); 
a plurality of gas flow openings (element 83) configured to extract gas from a gap between the base surface and the substrate when supported on the support table (see paragraph 0068, ll. 8-14 where the prior art states that element 81 protrudes from the top surface of element 61 in order to support the wafer (element W) keeping gaps (element 80) and the gaps 80 are “evacuated by a suction apparatus” and see also paragraph 0071, ll. 1-9 for evacuation operations that include “ evacuation by a suction apparatus 86 such as a vacuum pump via the suction holes 83”); 
a flow channel (elements 84a/84b/84c) in fluid communication with the plurality of gas flow openings (see figure 7a and see also paragraph 0071, ll. 1-9 for evacuation operations that include “ evacuation by a suction apparatus 86 such as a vacuum pump via the suction holes 83 and suction pipes 84a, 84b, 84c”) ; and 
a seal (element 82) around the burls, the seal in the form of a one or more protrusions (see figures 7A/7B and see also paragraph 0069 where the prior art states that element 82 is composed of elements 82a-c) protruding away from the gas flow openings and surrounding the burls (see figures 7A/7B), the one or more protrusions having a distal end (see Detail F) at a different distance from the base surface than distal ends (see Detail G) of the burls (see annotated figure below element 82 distal end (Detail F) is at a different distance from the base surface (element 31) than the distal ends (Detail G) of the burls (element 81)) and the one or more protrusions configured to restrict all flow of fluid between the substrate, when supported on the support table, and the base surface toward the central region (Giving that there is not structural distinguish of the support table and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.), 
wherein the plurality of gas flow openings is positioned a radial distance r2 from a central portion of the support table (see Detail E in the annotated figure below positioned from a central portion of the support table), the plurality of gas flow openings arranged such that r2:ro is between 0.5 and 0.8, and
wherein, along a radial direction from the central portion to outside of the burls, the one or more protrusions are the only one or more protrusions having a distal end at the different distance from the base surface than distal ends of the burls (see annotated drawing below showing a radial direction from the central portion (Detail B) to outside of the burls (element 81) at least one of the protrusions (element .

    PNG
    media_image1.png
    613
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    759
    media_image2.png
    Greyscale

However, Moro does not expressly disclose that his plurality of gas flow openings arranged such that r2:r0 is between 0.5 and 0.8. 
However, the Examiner notes that the applicant fails to provide having the specific gas flow openings arranged such that r2:r0 is between 0.5 and 0.8 provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of gas flow openings arranged such that r2:r0 is between 0.5 and 0.8, since such modification would have involved a mere change in size of the component. Doing so would allow the user to have a plurality of gas flow openings at different locations throughout the support table that allow the device to evenly hold a substrate at different locations and ensure that there is limited movement and reduce any deformation of the substrate during operations.
Regarding claim 33, Moro modified discloses: the support table of claim 32, wherein the plurality of gas flow openings has a r2 and r0 (see Detail A and E in the annotated figure above), but does not expressly disclose that his plurality of gas flow openings are arranged such that r2:r0 is at about 0.6.
However, the Examiner notes that the applicant fails to provide the specific gas flow openings arranged such that r2:r0 is about 0.6 provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to 
Regarding claim 35, Moro modified discloses: the support table of claim 32, further comprising a fluid extraction opening (element 83) outward, relative to the central portion of the seal (see figure 7a/7b showing portions of the fluid extraction opening (element 83) outward, relative to the central portion of the seal).
Regarding claim 36, Moro modified discloses all the limitations in claim 32, but appears to be silent regards the support table of claim 32, further comprising a pressure sensor configured to sense a pressure of the intermediate region.
Moro discloses a further embodiment (Figure 14) of the support table further comprising a pressure sensor (element 88) configured to sense a pressure of the intermediate region (see paragraph 0115, ll. 1-14 where the prior art states “pressure sensors 88” are provided in order to “measure pressure (suction amount) applied onto the wafer W” and wherein “arranged along five concentric circles in order to obtain pressure distribution along the radial and the circumferential directions”, thus having the pressure sensor to sense a pressure of the intermediate region).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moro modified support table with Moro’s further embodiment support table to further comprise a pressure sensor configured to sense a pressure of the intermediate region. Doing so allows the user to monitor a pressure in order to measure and adjust the amount of pressure being utilized on the wafer during operations.
Regarding claim 37, Moro modified discloses all the limitations in claims 32 and 36, but appears to be silent regards the support table of claim 36, wherein the pressure sensor is configured to sense the pressure in the flow channel.
Moro discloses a further embodiment (Figure 14) of the support table wherein the pressure sensor is configured to sense the pressure in the flow channel (see paragraph 0115, ll. 1-14 where the prior art states “pressure sensors 88” are provided in order to “measure pressure (suction amount) applied onto the wafer W”, thus being configured to sense the pressure in the flow channel which provides suction (see also paragraph 0071, ll. 1-9 for evacuation operations that include “ evacuation by a suction apparatus 86 such as a vacuum pump via the suction holes 83 and suction pipes 84a, 84b, 84c”)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moro modified support table with Moro’s further embodiment support table wherein the pressure sensor is configured to sense the pressure in the flow channel. Doing so allows the user to monitor a pressure in order to measure and adjust the amount of pressure being utilized on the wafer during operations.
Regarding claim 38, Moro modified discloses: the support table of claim 32, wherein the plurality of gas flow openings are first gas flow openings and further comprising a plurality of second gas flow openings radially inwards of the plurality of first gas flow openings (see figure 7a/7b the plurality gas openings (element 83) comprises of multiple gas flow openings that include a first and second gas flow openings that is located radially inwards of the first gas flow openings).
Regarding claim 39, Moro modified discloses: the support table of claim 38, wherein the plurality of second gas flow openings is positioned a radial distance r1 from the central portion of the support table (see Detail F in the annotated figure below), however, Moro does not expressly disclose that his plurality of second gas flow openings is arranged such that r1:r0 is between 0.2 and 0.5.

    PNG
    media_image3.png
    725
    766
    media_image3.png
    Greyscale

However, the Examiner notes that the applicant fails to provide the specific gas flow openings arranged such that r1:r0 is between 0.2 and 0.5 provides any unexpected 
Regarding claim 40, Moro modified discloses: the support table of claim 32, wherein the plurality of gas flow openings are first gas flow openings and further comprising a plurality of second gas flow openings radially outward of the plurality of first gas flow openings (see figure 7a/7b the plurality gas openings (element 83) comprises of multiple gas flow openings that include a first and second gas flow openings that is located radially outwards of the first gas flow openings).
Regarding claim 41, Moro modified discloses: the support table of claim 40, wherein the plurality of second gas flow openings is positioned a radial distance r3 from the central portion of the support table (see Detail F in the annotated figure below), however, Mori does not expressly disclose that his plurality of second gas flow openings is arranged such that r3:r0 is between 0.5 and 0.95.

    PNG
    media_image4.png
    725
    766
    media_image4.png
    Greyscale

However, the Examiner notes that the applicant fails to provide the specific gas flow openings arranged such that r3:r0 is between 0.5 and 0.95 provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter 105 USPQ, 233. In this situation, it would have been obvious to It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of gas flow openings arranged such that r3:r0 is between 0.5 and 0.95, since such modification would have involved a mere change in size of the component. Doing so would allow the user to have a plurality of gas flow openings at different locations throughout the support table that allow the device to evenly hold a substrate at different locations and ensure that there is limited movement and reduce any deformation of the substrate during operations.
Regarding claim 51, Moro discloses: a support table (Figures 7A- 8C) configured to support a substrate (element W), the support table having a radius r0 (see Detail A in the annotated figure below) and comprising:
a base surface (element 61) having at least 10 burls (see figure 7b element 81 and see also paragraph 0069, ll. 14-18);
a plurality of gas flow openings (element 83) configured to extract gas from a gap between the base surface and the substrate when supported on the support table (see paragraph 0068, ll. 8-14 where the prior art states that element 81 protrudes from the top surface of element 61 in order to support the wafer (element W) keeping gaps (element 80) and the gaps 80 are “evacuated by a suction apparatus” and see also paragraph 0071, ll. 1-9 for evacuation operations that include “ evacuation by a suction apparatus 86 such as a vacuum pump via the suction holes 83”); and 
a seal (element 82) around the burls, the seal in the form of a one or more protrusions (see figures 7A/7B and see also paragraph 0069 where the prior art states that element 82 is composed of elements 82a-c) protruding away from the gas flow openings and surrounding the burls (see figures 7A/7B), the one or more protrusions having a distal end (see Detail F) at a different distance from the base surface than distal ends (see Detail G) of the burls (see annotated figure below element 82 distal end (Detail F) is at a different distance from the base surface (element 31) than the distal ends (Detail G) of the burls (element 81))
wherein the plurality of gas flow openings is positioned a radial distance r1 a central portion of the support table (see Detail E in the annotated figure below positioned from a central portion of the support table), and the one or more protrusions configured to restrict all flow of fluid between the substrate, when supported on the support table, and the base surface toward the central region (Giving that there is not structural distinguish of the support table and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.),  
wherein, along a radial direction from the central portion to outside of the burls, the one or more protrusions are the only one or more protrusions having a distal end at the different distance from the base surface than distal ends of the burls (see annotated drawing below showing a radial direction from the central portion (Detail B) to outside of the burls (element 81) at least one of the protrusions (element 82c) is the only protrusions having a distal end at the different distance from the base surface than distal ends of the burls).

    PNG
    media_image1.png
    613
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    759
    media_image2.png
    Greyscale

However, Moro does not expressly disclose that his plurality of gas flow openings is arranged such that r1:r0 is between 0.2 and 0.5.
However, the Examiner notes that the applicant fails to provide having the specific gas flow openings arranged such that r1:r0 is between 0.5 and 0.8 provides any 
Regarding claim 53, Moro modified discloses: the support table of claim 51, further comprising a fluid extraction opening (element 83) outward, relative to the central portion of the seal (see figure 7a/7b showing portions of the fluid extraction opening (element 83) outward, relative to the central portion of the seal).
Regarding claim 54, Moro modified discloses: the support table of claim 51, further comprising a plurality of gas flow openings positioned a radial distance r2 (see Detail E in the annotated figure below) from the central portion of the support table, but Mori does not expressly disclose that his plurality of gas flow openings arranged such that r2:r0 is between 0.5 and 0.8.

    PNG
    media_image5.png
    725
    766
    media_image5.png
    Greyscale

However, the Examiner notes that the applicant fails to provide the specific gas flow openings arranged such that r2:r0 is between 0.5 and 0.8 provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter 105 USPQ, 233. In this situation, it would have been obvious to It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of gas flow openings arranged such that r2:r0 is between 0.5 and 0.8, since such modification would have involved a mere change in size of the component. Doing so would allow the user to have a plurality of gas flow openings at different locations throughout the support table that allow the device to evenly hold a substrate at different locations and ensure that there is limited movement and reduce any deformation of the substrate during operations.
Regarding claim 56, Moro modified discloses all the limitations in claim 32, but appears to be silent regards the support table of claim 32, further comprising a pressure sensor configured to sense a pressure of a region of the support table.
Moro discloses a further embodiment (Figure 14) of the support table further comprising a pressure sensor (element 88) configured to sense a pressure of a region of the support table (see paragraph 0115, ll. 1-14 where the prior art states “pressure sensors 88” are provided in order to “measure pressure (suction amount) applied onto the wafer W” and wherein “arranged along five concentric circles in order to obtain pressure distribution along the radial and the circumferential directions”, thus having the pressure sensor to sense a pressure of a region of the support table).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moro modified support table with Moro’s further embodiment support table to further comprise a pressure sensor configured to sense a pressure of a region of the support table. Doing so allows the user to monitor a pressure in order to measure and adjust the amount of pressure being utilized on the wafer during operations.
Claims 42 and 44-46, 48, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over  Moro (US Pub. No. 2008/0171131) in view of Fayaz (US Pub. No. 2006/0055073).
Regarding claim 42, Moro modified discloses all the limitations in claims 32 and 40, but appears to be silent regards the support table of claim 40, configured so that, for loading the substrate onto the support table: during a first phase of the loading, gas is extracted through at least one gas flow opening in the central region and not through any gas flow opening in the intermediate region and in the outer region, during a second phase of the loading, gas is extracted through at least one gas flow opening in the central region and at least one gas flow opening in the intermediate region and not through any gas flow opening in the outer region, and during a third phase of the loading, gas is extracted through at least one gas flow opening in the central region, at least one gas flow opening in the intermediate region and at least one gas flow opening in the outer region.
Fayaz teaches it was known in the art to have the support table of claim 40, configured so that, for loading the substrate (element 20) onto the support table (element 10): during a first phase of the loading, gas is extracted through at least one gas flow opening in the central region and not through any gas flow opening in the intermediate region and in the outer region (see Figure 4 gas being extracted through element 5 (at least one gas flow opening) in the central region and not through any gas flow opening in the intermediate region and in the outer region (elements 1-4 and 6-9) see also paragraph 0035, ll. 1-4), during a second phase of the loading, gas is extracted through at least one gas flow opening in the central region and at least one gas flow opening in the intermediate region and not through any gas flow opening in the outer region (see Figure 5 and 6 gas being extracted  through element 5 (at least one gas flow opening) in the central region and at least one gas flow opening in the intermediate region (elements 3-4 and 6-7) and not through any gas flow opening in the outer region, see also paragraph 0036, ll. 1-4), and during a third phase of the loading, gas is extracted through at least one gas flow opening in the central region, at least one gas flow opening in the intermediate region and at least one gas flow opening in the outer region (see Figure 7 gas being extracted through element 5 (at least one gas flow opening) in the central region and at least one gas flow opening in the intermediate region (elements 3-4 and 6-7) and at least one gas flow opening in the outer region (elements 1-2 and 8-9), see also paragraph 0038, ll. 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moro modified support table with Fayaz support table to configured so that, for loading the substrate onto the support table: during a first phase of the loading, gas is extracted through at least one gas flow opening in the central region and not through any gas flow opening in the intermediate region and in the outer region, during a second phase of the loading, gas is extracted through at least one gas flow opening in the central region and at least one gas flow opening in the intermediate region and not through any gas flow opening in the outer region, and during a third phase of the loading, gas is extracted through at least one gas flow opening in the central region, at least one gas flow opening in the intermediate region and at least one gas flow opening in the outer region. Doing so allows the user to utilize a support table that applies a vacuum pressure to the substrate in a first phase, second phase and a third phase in order to evenly hold the substrate to the support table and reduce any deformation of the substrate during operations.
Regarding claim 44, Moro discloses: a support table (Figures 7A- 8C) configured to support a substrate (element W), the support table comprising: 
a base surface (element 61) having at least 10 burls (see figure 7b element 81 and see also paragraph 0069, ll. 14-18); 
a central region (Detail B) having at least one gas flow opening (element 83) configured to extract gas from a gap between the base surface and the substrate when supported on the support table (see paragraph 0068, ll. 8-14 where the prior art states that element 81 protrudes from the top surface of element 61 in order to support the wafer (element W) keeping gaps (element 80) and the gaps 80 are “evacuated by a suction apparatus” and see also paragraph 0071, ll. 1-9 for evacuation operations that include “ evacuation by a suction apparatus 86 such as a vacuum pump via the suction holes 83”); 
an intermediate region (Detail C) radially outward of the central region (see Detail C in the annotated figure below), the intermediate region (see Detail D in the annotated figure below) having at least one gas flow opening (element 83) configured to extract gas from a gap between the base surface and the substrate when supported on the support table (see paragraph 0068, ll. 8-14 where the prior art states that element 81 protrudes from the top surface of element 61 in order to support the wafer (element W) keeping gaps (element 80) and the gaps 80 are “evacuated by a suction apparatus” and see also paragraph 0071, ll. 1-9 for evacuation operations that include “ evacuation by a suction apparatus 86 such as a vacuum pump via the suction holes 83”); 
an outer region radially outward of the intermediate region (see Detail D in the annotated figure below), the outer region having at least one gas flow opening (element 83) configured to extract gas from a gap between the base surface and the substrate when supported on the support table (see paragraph 0068, ll. 8-14 where the prior art states that element 81 protrudes from the top surface of element 61 “evacuated by a suction apparatus” and see also paragraph 0071, ll. 1-9 for evacuation operations that include “ evacuation by a suction apparatus 86 such as a vacuum pump via the suction holes 83”); and 
a seal (element 82a-c) around the burls (see figures 7a/7b showing element 82a-c around the burls (element 81)) and around the at least one gas flow opening in each of the central intermediate and outer regions (see annotated figure below showing element 82a-c around the at least one gas flow opening (element 83) in each of the central (Detail B) intermediate (Detail C) and outer regions (see Detail D), the seal in the form of a one or more protrusions (see figures 7A/7B and see also paragraph 0069 where the prior art states that element 82 is composed of elements 82a-c) surrounding the burls (see figures 7a-7b) and having a distal end (see Detail F) at a different distance from the base surface than distal ends (see Detail G) of the burls (see annotated figure below element 82 distal end (Detail F) is at a different distance from the base surface (element 31) than the distal ends (Detail G) of the burls (element 81)) and the one or more protrusions configured to restrict all flow of fluid between the substrate, when supported on the support table, and the base surface toward the central region (Giving that there is not structural distinguish of the support table and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.),
wherein, along a radial direction from the central portion to outside of the burls, the one or more protrusions are the only one or more protrusions having a distal end at the different distance from the base surface than distal ends of the burls (see annotated drawing below showing a radial direction from the central portion (Detail B) to outside of the burls (element 81) at least one of the protrusions (element 82c) is the only protrusions having a distal end at the different distance from the base surface than distal ends of the burls).

    PNG
    media_image1.png
    613
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    759
    media_image2.png
    Greyscale

However, Moro appears to be silent wherein the support table is configured such that, for loading the substrate onto the support table: during a first phase of the loading, gas is extracted through the at least one gas flow opening in the central region and not through any gas flow opening in the intermediate region and in the outer region, during a second phase of the loading, gas is extracted through the at least one gas flow opening in the central region and the at least one gas flow opening in the intermediate region and not through any gas flow opening in the outer region, and during a third phase of the loading, gas is extracted through the at least one gas flow opening in the central region, the at least one gas flow opening in the intermediate region and the at least one gas flow opening in the outer region.
Fayaz teaches it was known in the art to have the support table of claim 40, configured so that, for loading the substrate (element 20) onto the support table (element 10): during a first phase of the loading, gas is extracted through at least one gas flow opening in the central region and not through any gas flow opening in the intermediate region and in the outer region (see Figure 4 gas being extracted through element 5 (at least one gas flow opening) in the central region and not through any gas flow opening in the intermediate region and in the outer region (elements 1-4 and 6-9) see also paragraph 0035, ll. 1-4), during a second phase of the loading, gas is extracted through at least one gas flow opening in the central region and at least one gas flow opening in the intermediate region and not through any gas flow opening in the outer region (see Figure 5 and 6 gas being extracted  through element 5 (at least one gas flow opening) in the central region and at least one gas flow , and during a third phase of the loading, gas is extracted through at least one gas flow opening in the central region, at least one gas flow opening in the intermediate region and at least one gas flow opening in the outer region (see Figure 7 gas being extracted through element 5 (at least one gas flow opening) in the central region and at least one gas flow opening in the intermediate region (elements 3-4 and 6-7) and at least one gas flow opening in the outer region (elements 1-2 and 8-9), see also paragraph 0038, ll. 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moro modified support table with Fayaz support table to configured so that, for loading the substrate onto the support table: during a first phase of the loading, gas is extracted through at least one gas flow opening in the central region and not through any gas flow opening in the intermediate region and in the outer region, during a second phase of the loading, gas is extracted through at least one gas flow opening in the central region and at least one gas flow opening in the intermediate region and not through any gas flow opening in the outer region, and during a third phase of the loading, gas is extracted through at least one gas flow opening in the central region, at least one gas flow opening in the intermediate region and at least one gas flow opening in the outer region. Doing so allows the user to utilize a support table that applies a vacuum pressure to the substrate in a first phase, second phase and a third phase in order to evenly hold the substrate to the support table and reduce any deformation of the substrate during operations.
Regarding claim 45, Moro modified discloses: the support table of claim 44, wherein the support table has a radius r0 (see Detail A in the annotated figure below) and the at least one gas flow opening positioned in the intermediate region is positioned a radial distance r2 from the central portion of the support table (see Detail E in the annotated figure below), but appears silent that his at least one gas flow opening positioned in the intermediate region arranged such that r2:r0 is between 0.5 and 0.8.

    PNG
    media_image5.png
    725
    766
    media_image5.png
    Greyscale

However, the Examiner notes that the applicant fails to provide the specific gas flow openings arranged such that r2:r0 is between 0.5 and 0.8 provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter 105 USPQ, 233. In this situation, it would have been obvious to It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 46, Moro modified discloses: the support table of claim 45, wherein the support table has a radius r0 (see Detail A in the annotated figure below) and the at one least gas flow opening positioned in the central region is positioned a radial distance r1 from central portion of the support table (see Detail H in the annotated figure below, but appears silent that his at least gas flow opening in the central region arranged such that r1:r0 is between 0.2 and 0.5.

    PNG
    media_image4.png
    725
    766
    media_image4.png
    Greyscale

However, the Examiner notes that the applicant fails to provide the specific gas flow openings arranged such that r1:r0 is between 0.2 and 0.5 provides any unexpected 
Regarding claim 48, Moro modified discloses: the support table of claim 44, further comprising a fluid extraction opening (element 83) located radially outward of the protrusions (see figure 7a/7b showing multiple elements 83 located radially outwards from the protrusions (elements 82a/82b)).
Regarding claim 49, Moro modified discloses all the limitations in claim 44, but appears to be silent regards the support table of claim 44, further comprising a pressure sensor configured to sense a pressure at the gap between the base surface and the substrate when supported on the support table.
Moro discloses a further embodiment (Figure 14) of the support table further comprising a pressure sensor (element 83) configured to sense a pressure at the gap between the base surface and the substrate when supported on the support table (see paragraph 0068, ll. 8-14 where the prior art states gaps 80 are “evacuated by a suction apparatus” and see also paragraph 0071, ll. 1-9 for evacuation operations that include “ evacuation by a suction apparatus 86 such as a vacuum pump via the suction holes 83” and see paragraph 0115, ll. 1-14 where the prior art states “pressure sensors 88” are provided in order to “measure pressure (suction amount) applied onto the wafer W”, thus being configured to sense the pressure at the gap between the base surface and the substrate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moro modified support table with Moro’s further embodiment support table wherein the pressure sensor is configured to sense the pressure at the gap between the base surface and the substrate when supported on the support table. Doing so allows the user to monitor a pressure in order to measure and adjust the amount of pressure being utilized on the wafer during operations.
Regarding claim 55, Moro modified discloses all the limitations in claim 51, but appears to be silent regards the support table of claim 51, configured so that, for loading the substrate onto the support table: during a first phase of the loading, gas is extracted through at least one gas flow opening in the central region and not through any gas flow opening in the intermediate region and in the outer region, during a second phase of the loading, gas is extracted through at least one gas flow opening in the central region and at least one gas flow opening in the intermediate region and not through any gas flow opening in the outer region, and during a third phase of the loading, gas is extracted through at least one gas flow opening in the central region, at least one gas flow opening in the intermediate region and at least one gas flow opening in the outer region.
Fayaz teaches it was known in the art to have the support table of claim 51, configured so that, for loading the substrate (element 20) onto the support table (element 10): during a first phase of the loading, gas is extracted through at least one gas flow opening in the central region and not through any gas flow opening in the intermediate region and in the outer region (see Figure 4 gas being extracted through element 5 (at least one gas flow opening) in the central region and not through any gas flow opening in the intermediate region and in the outer region (elements 1-4 and 6-9) see also paragraph 0035, ll. 1-4), during a second phase of the loading, gas is extracted through at least one gas flow opening in the central region and at least one gas flow opening in the intermediate region and not through any gas flow opening in the outer region (see Figure 5 and 6 gas being extracted  through element 5 (at least one gas flow opening) in the central region and at least one gas flow opening in the intermediate region (elements 3-4 and 6-7) and not through any gas flow opening in the outer region, see also paragraph 0036, ll. 1-4), and during a third phase of the loading, gas is extracted through at least one gas flow opening in the central region, at least one gas flow opening in the intermediate region and at least one gas flow opening in the outer region (see Figure 7 gas being extracted through element 5 (at least one gas flow opening) in the central region and at least one gas flow opening in the intermediate region (elements 3-4 and 6-7) and at least one gas flow opening in the outer region (elements 1-2 and 8-9), see also paragraph 0038, ll. 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Moro modified support table with Fayaz support table to configured so that, for loading the substrate onto the support table: during a first phase of the loading, gas is extracted through at least one gas flow opening in the central region and not through any gas flow opening in the intermediate region and in the outer region, during a second phase of the loading, gas is extracted through at least one gas flow opening in the central region and at least one gas flow opening in the intermediate region and not through any gas flow opening in the outer region, and during a third phase of the loading, gas is extracted through at least one gas flow opening in the central region, at least one gas flow opening in the intermediate region and at least one gas flow opening in the outer region. Doing so allows the user to utilize a support table that applies a vacuum pressure to the substrate in a first phase, second phase and a third phase in order to evenly hold the substrate to the support table and reduce any deformation of the substrate during operations.

Response to Arguments
Applicant's arguments filed 1/18/2022 with respect to claims 32, 44, and 51 have been considered, but are moot because the arguments do not apply to the current rejection being used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/02/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723